Order filed November 10, 2016




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00853-CV
                                   ____________

                        AMIR BAJMANLOU, Appellant

                                         V.

                             SIGNAD LTD, Appellee


                  On Appeal from the Co Civil Ct at Law No 2
                            Harris County, Texas
                       Trial Court Cause No. 1047396

                                      ORDER

      This court issued its opinion and judgment in this case on October 4, 2016.
Texas Rule of Appellate Procedure 49.1 provides for the filing of a motion for
rehearing within fifteen days after a court of appeals’ judgment or order is rendered.
Tex. R. App. Proc. 49.1. On appellant’s motion, this court granted an extension of
time to file the motion for rehearing to November 4, 2016. Appellant filed a motion
for rehearing on November 8, 2016, after the extended deadline.
      “A court of appeals may extend the time for filing a motion for rehearing or
en banc reconsideration if a party files a motion complying with Rule 10.5(b) no
later than 15 days after the last date for filing the motion.” Tex. R. App. P. 49.8. A
party seeking an extension of time in the court of appeals is required to file a motion
specifically stating the facts that reasonably explain the need for an extension. Rios
v. Calhoon, 889 S.W.2d 257, 259 (Tex. 1994); see also Tex. R. App. P. 10.5(b)(1)(C)
(requiring motion to extend time to include facts relied on to reasonably explain the
need for an extension). No further motion for extension of time was filed in this case,
however.

      The Texas Supreme Court has consistently treated minor procedural mistakes
with leniency to preserve appellate rights. See Verburgt v. Dorner, 959 S.W.2d 615,
616-17 (Tex. 1997) (implying extension of time when a party perfects an appeal in
good faith within the 15-day period for filing an extension). Thus, a motion for
extension of time can be implied when a motion for rehearing is filed within the 15-
day period for filing a motion for extension of time if the appellant thereafter files a
motion complying with Rule 10.5(b)(1) that contains a reasonable explanation to
support the late filing. See Houser v. McElveen, 243 S.W.3d 646, 647 (Tex. 2008);
see also Miller v. Greenpark Surgery Ctr. Assoc., Ltd., 974 S.W.2d 805, 807 (Tex.
App.—Houston [14th Dist.] 1998, no pet.) (implying extension but requiring
reasonable explanation).

      Accordingly, unless appellant files with the clerk of this court a motion that
complies with Texas Rule of Appellate Procedure 10.5(b)(1) and provides a
reasonable explanation for the late filing of the party’s motion for rehearing within
10 days of the date of this order, the court will deny the motion for rehearing as
untimely.

                                    PER CURIAM